Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2016

                                      No. 04-16-00491-CV

                                     Sam LAJZEROWICZ,
                                          Appellant

                                                v.

                                   Estelita LAJZEROWICZ,
                                             Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-16638
                        Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER

      The appellate record was originally due September 29, 2016. The clerk’s record and one
volume of the reporter’s record have been filed.

         On November 28, 2016, appellant filed a motion for extension of time to file the
appellant’s brief notifying this court there is a second court reporter, Maria Fattahi, responsible
for filing additional volumes of the reporter’s record. According to appellant’s motion, appellant
has requested and paid for the reporter’s record and provided exhibits requested by Ms. Fattahi.

       We therefore order Maria Fattahi to file the reporter’s record by December 15, 2016.
Extensions of time will be disfavored.

       We grant appellant’s motion in part and order appellant Sam Lajzerowicz to file the
appellant’s brief 30 days after the reporter’s record is filed. Further extensions of time will be
disfavored.
                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court